May 22.
Judge Brooke,
delivered the opinion of the court:
The court is of opinion, that if the bond was such a bond as seemed to be supposed by the bar, the objections taken to it, would not avail. But the bond in the record, is a certiorari bond, and not an appeal bond. If objected to in the court of chancery, that court would not have finally dismissed the appeal. The taking an improper bond, being the mistake of its clerk, the most it could do, would be to dismiss it nisi, or to lay the party under a rule to give a proper bond in a reasonable time. In this court, the objection comes too late. The appellant Brown, who was the appellee in the court of chancery, having not only omitted to make the objection there, but by putting in a plea, admitted that the appeal was regularly before that court. On the merits, the court is of opinion to ailim the decree.